DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  a new paragraph should be added after the title of the invention (prior to paragraph [0001] of the specification) to mention that the status of parent application 16/070,594 should be updated as “abandoned”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-24 are rejected under 35 U.S.C. 103 as being unpatentable over O’Donoghue (US 2007/0063378).
Regarding independent claim 8 and claim 12, O’Donoghue discloses a tooling assembly and its method of manufacture (abstract; paragraphs [0051]-[0057]; and Figures 1-4), in which the tooling assembly and its method of manufacture comprise the following structural features and process steps (also refer to annotated Figure 2 below):
providing a backing plate with top, side, and bottom surfaces;
providing an insert having bottom, side, and top surfaces;
providing a second backing plate comprising top, side, and bottom surfaces; and
providing a second insert having bottom, side, and top surfaces.


    PNG
    media_image1.png
    719
    679
    media_image1.png
    Greyscale

O’Donaghue fails to explicitly teach the insert being a plurality of lithographically derived inserts that are pieced together for casting of ceramic cores.
However, it would have been obvious to one of ordinary skill in the art to provide the inserts as separable instead of in one piece, as taught by O’Donoghue, since it is merely a design choice, and when put together, either one insert or multiple inserts are operable to form similar one-piece inserts on top of the backing plate, for the purpose of obtaining a tooling assembly that includes interchangeable inserts due to repair or replacement.
Furthermore, whether the inserts were made lithographically or by other means would have been a design choice by one of ordinary skill in the art, since inserts can be made by any suitable process prior to installing the inserts into a mold cavity prior to a casting process.
Regarding the specific number of inserts, backing plates, and negative flexible transfer molds to be used in the process, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 9, the first and second backing plates are machined surfaces, and it would have been obvious to one of ordinary skill in the art to provide the surface in a single step, since it is dependent on the design choice for obtaining desired smoothness on the surfaces of the backing plates.
Regarding claims 10, 11, 23, and 24, the ceramic core or the product made in the mold cavity can be ceramic cores made for the power industry or for a turbine blade, since the mold cavity can be formed into any shape for production of a ceramic core.  Moreover, it would have been obvious to one of ordinary skill in the art to modify the structure of the mold cavity, since modification of shape is merely a design choice.  In the absence of persuasive evidence to the contrary, any change in shape is merely a matter of choice which a person of ordinary skill in the art would have found obvious.  See MPEP 2144.04(IV)(B) and referring to In re Dailey, 357 F.2d 669, 149 USPQ 7 (CCPA 1966).
Regarding claims 13-15, although O’Donoghue lacks disclosure of introducing ceramic slurry and heating the green ceramic core to produce a ceramic core, such a process is well known in the casting art for making ceramic cores by introducing ceramic slurry and then heating the slurry to cure it for investment casting processes.
Regarding claims 16-22, O’Donoghue discloses the insert(s) on the backing plate and interlocking edge features (see Figures 1 and 2), but lacks disclosure of a plurality of inserts covering 100% of the backing plate, suction ports, or thin layer bonding.  However, these are obvious design choices to affix the insert(s) onto the backing plate(s), and any means of securing would have been an obvious design choice to one of ordinary skill in the art.  Moreover, it would have been obvious to one of ordinary skill in the art to have the insert(s) connected by any means to provide securing of insert(s) in place, in order to prevent shifting of insert(s) within the backing plate, thus resulting in more accurately molded parts.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        June 14, 2022